RUMSEY, J.
This action was brought for the partition of certain property, and, after issue had been joined, it was referred to & referee to hear and determine. After the trial by the referee, an interlocutory judgment was entered fixing the shares of the property to be partitioned to which each of the respective parties to the action were entitled, and directing a sale. After the entry of that judgment, this motion for a new trial was made, pursuant to the authority of section 10()1 of the Code of Civil Procedure. Before proceeding to the examination of the questions presented by this record, it is proper to call attention to what we conceive to be a serious error in practice into which the parties have fallen. The action was referred to a referee to hear and determine, and his report was made directing the judgment to be entered. In that case the report stands as the decision of the court (Code Civ. Proc. § 1228); and, by the provisions of that section, the clerk is required to enter judgment upon it when its form has been settled by the referee. Although it has been deemed necessary in this department that there should be a direction of the court for the entry of the judgment, yet, when entered, it must be the one directed in the report of the referee; and the court at special term, when a motion is made for leave to enter the judgment, has no power or authority to give directions which shall require the entry of a judgment substantially different from that prescribed in the report of the referee. Kennedy v. McKone, 10 App. Div. 97, 41 N. Y. Supp. 577. The judgment to be entered upon this report is to be reviewed in the same way as one entered upon a decision of the court, for the report has the same effect precisely as such decision. The manner in which it is to be reviewed is prescribed in section 1022 of the Code, and no authority is given to the court at special term to change or alter the directions given by the referee as to the entry of judgment. The application for judgment upon the report which is made to the court at special term is not for the purpose of a review of the correctness of the findings of the referee, but simply to furnish an assurance of regularity in the manner of entering the judgment, and to enable alt parties to know that the judgment as entered conforms to the one directed in the report. There was therefore no authority in the special term to modify the conclusions of law found by the referee, so as to enter a different júdgment than that directed in the report. All parties seem, however, to have acceded to this practice, and appear without objection before the court, and no motion has been made to set aside the judgment for irregularity, and for that reason it is not necessary to further consider the point of practice.
The action was brought to partition, not only certain real estate *924situate in the state of New York, but also other real estate in the state of Rhode Island and certain personal property. The real estate in the state of Rhode Island was, by consent, withdrawn from the purview of the action, and no judgment was had concerning it; the •only property which is now involved in the litigation being the real estate in this city and the personal property. The real estate belonged to Paran Stevens, who, on the 29th of April, 1863, conveyed It to Charles .G. Stevens, upon certain trusts. These trusts were to receive the rents and profits, and, after payment of certain expenses, to pay the remainder of the income to Marietta Stevens, the wife «of Paran Stevens, during her life, and upon her death, if Paran Stevens survived her, to pay the income to him, and, “upon the death ■of the survivor of the said Paran Stevens and Marietta Stevens, to «convey the said lands and premises to the children of said Paran Stevens in fee, the issue of any children of said Paran who shall have died leaving issue living at the death of the survivor of the ■said Paran and Marietta to take the same share the parent would if living.” At the time of making the deed, there were living three •children of Paran Stevens. Marietta Stevens survived her husband, Paran. Before the death of Marietta Stevens, Henry L. Stevens, one of the children of Paran Stevens, died without issue, leaving, however, a will, by which he devised all his property, including, of course, whatever interest he may have had in this real estate, to a trustee, in trust for his sister Mary Paget, who claimed to be entitled to one-third of this estate after the death of her mother, Marietta Stevens, by virtue of this devise. The defendant Ellen S. Melcher claimed, on the contrary, that, by the terms of the deed, no title to the land vested in any of the children during the lifetime -of Marietta; but that it was the duty of the trustee, at the determination of the life estate, to convey the land to those persons who at -that time should answer the description of children of Paran Stevens, and that, as such persons were only Mary Paget and herself, each of them was entitled to one-half of said premises, and Mary Paget took nothing under the deed of Henry Leiden Stevens. The plaintiffs’ contention was adopted by the referee, but, upon the hearing at special term, his conclusions were modified by the court, and judgment was entered in accordance with the claim made by the defendant; and the question presented upon this branch of the case as whether the judgment as thus entered was correct.
The deed contains no grant to the children of Paran Stevens. Their only right to the property arises from the direction contained in the deed that the trustee shall convey to the children of Paran Stevens in fee. The deed, then, is to be construed in accordance with the rule that, where final distribution is to be made among a class, the benefits must be confined to those persons who constitute the class at the time when the division is directed to be made. In re Baer, 147 N. Y. 348, 41 N. E. 702, and cases cited. It is not necessary to consider the precise nature of the interest taken by the members of the class before the time for division arises. Whether the remainder be contingent, or a vested remainder in those persons who shall constitute the class at any given time, subject to be devested *925by the death of any one of those persons before the time for distribution arises, is a matter of no particular importance. It is sufficient for the purposes of this case to say that the general rule is well established that the property, when divided, is to go to those persons whe shall compose the class at the time when the division is to be made. Clark v. Cammann, 14 App. Div. 127, 43 N. Y. Supp. 575; Geisse v. Bunce (Sup.; Nov., 1897) 48 N. Y. Supp. 249. That this rule should! be applied in the case at bar is made the more manifest from the-words of the deed which immediately follow those above quoted, and which direct the grantee, if there shall be no issue of Paran at the time of the death of the survivor of the persons entitled to the income for life, to convey the land to the heirs at law of Paran Stevens; thus clearly indicating the intention of the grantor that no child should take under the deed so long as either of those entitled should live. Many exceptions to this rule are reported in the books, but an examination of each one of them will show that the rule itself has not been overthrown or attacked; but the exception in each case is based upon particular circumstances, and an intention that the general rule should not control was inferred, either because there was an express gift to the persons who were to share after the determination of the life estate, so that the share of each one of them was vested at the time of the testator’s death, or there were such expressions of intention in the will that it necessarily followed that the persons constituting the class took a vested interest at the death of the testator. It is not necessary to cite the numerous cases showing this exception. As indicating the reasons upon which the exception is based, we may cite the cases of Goebel v. Wolf, 113 N. Y. 405, 21 N. E. 388; Campbell v. Stokes, 142 N. Y. 23, 36 N. E. 811; and Smith v. Edwards, 88 N. Y. 92. The last case, although applying the rule to the will therein construed, contains a discussion of the whole subject, showing the reasons on account of which an exception to> the general rule may be said to exist in any particular case. But in this case we look in vain for any expression in the deed from which it can be claimed that this estate is taken out of the general rule laid down in the cases first cited above. The rule therefore must apply, and it requires us to conclude that the construction placed ' upon the deed -by the learned referee was not correct, but that the judgment as modified at the special term properly fixed the interests of the parties who were entitled to this estate in remainder, if it may be so called, and properly gave one-half of the estate to the plaintiff, and the other to the defendant Ellen S. Melcher.
The action was brought, not only for the partition of this real estate, but for the division of certain personal property which Paran Stevens had bequeathed to his wife for her life, and to certain of his children after her death. The question presented is practically the same as that presented upon the construction of the deed, although: it arises in a different manner, and upon a consideration of an entirely different phraseology, and requires separate examination. By the third and fourth clauses of Ms will Paran Stevens gave to his wife. Marietta Stevens, for her life, certain personal property, which is the subject of this action. At the time of his death, he left three cMldren, *926one of whom, Henry Leiden Stevens, died before the death of Marietta Stevens, as stated above. The will provided as follows:
“Upon the decease of my said wife, the property by this and the preceding •clause devised shall belong to my children, the descendants of any deceased children to take the share their parent would have taken if living; and, if no descendants of mine survive my said wife, then said property shall belong and be delivered over by my executors to the same persons named as residuary legatees in case of such failure of descendants, in the next clause of this will and in the same proportions.”
■ The words “shall belong,” in this bequest, operate as a direct gift . to the children of Paran Stevens. The presumption in such cases is that the testator intends that such a gift shall take effect either in ■enjoyment or interest at the date of his death, and such words will be «construed as relating to the time of his death unless a contrary intention appears. Nelson v. Russell, 135 N. Y. 137, 31 N. E. 1008. The effect of this bequest, therefore, would be to give an indefeasible vested remainder in the personal property to each one of the children •of Paran Stevens who answered that description at the time of his ■death, unless a contrary intention is made to appear in the will; •and, if that appears, it is the duty of the court to carry it into effect. Gen. Laws, c. 46, § 205; Laws 1896, c. 547. An examination of the will makes it quite clear, we think, that such an intention does appear. The very words of the bequest over necessarily include such an intention. The bequest is to the children and the descendants of any deceased children, and it is followed by a provision that, if no descendants of his survive his wife, the property shall go over to those "“relatives” who are entitled to the residue under the will. It is quite ■clear from this that the testator intended that the only persons who -should be benefited by. that provision were those of his relatives of the various classes named who should be living at the death of Ms -wife, and that the persons who would finally be entitled to the remainder could not be determined until the death of the wife, because, until she dies, it cannot be known whether any of the descendants of Paran Stevens will be living at that time, and, unless they are living, the bequest to the children and their issue entirely fails. Under no •circumstances could the gift to the children take effect in possession until the life estate is ended. It cannot be ascertained, therefore, at the death of any one of the children during the lifetime of Marietta, whether an indefeasible interest in this property has vested in Mm; but that remains to be determined only when Marietta Stevens shall have died, because up to that time it is. uncertain whether any descendants of the testator will survive her, and, if no descendants of his survive her, then the estate over takes effect. In view of this condition of affairs, there could be no vesting of an indefeasible title to the remainder of this estate so long as she lived; and the necessary result is that such title could only vest in the children ■or in the descendants of those children who answered that description at the time of the death of the life tenant.
It has .been said that the words “shall belong” indicate an intention to give. TMs undoubtedly is the case, but at the same time it is worthy of notice that, where the testator makes an immediate gift to *927take effect in interest at the time of his death, he uses the usual words “give and bequeath”; but where he makes a gift which is not to take effect at that time, but subsequently and upon the failure of a life estate, he uses the words “shall belong” or “are to belong.” It may not be of any particular importance, and yet the use of the two separate phrases may be remarked upon as indicating that the testator, in the use of one set of words, had a somewhat different intention from what he had in the use of the other. It is unnecessary to consider specially all the provisions of the will of Paran Stevens, but it is sufficient to say that an examination of the will discloses a well-defined scheme on his part that his property shall go in the first instance to those who are his direct descendants, and that it is only upon the failure of direct descendants that the residuary bequest over shall take effect. This intention is evident as to the property which is given separately to each one of his three children, and in each ease a devise over to the residuary legatees who are collateral relatives only does not take effect unless there shall be an entire failure of descendants of each of the other children. So long as there is any descendant of any child living at the time when the division must be made, that descendant takes the property; and it is only upon the ■entire failure of such descendants at that time that the property goes to collateral relatives. This intention is thoroughly well established in the will, and to carry it out requires the interpretation of the fourth clause which has been given in the judgment. We think, therefore, that the direction in the judgment as to the division of the personal property is correct, and that the one-third which is held by the defendant should be divided as directed therein.
The result is that the motion for a new trial should be denied, with costs to the defendant Melcher.